Case 2:20-cv-09092-SDW-LDW Document 1 Filed 07/17/20 Page 1 of 6 PageID: 1




COHEN & MIZRAHI LLP
EDWARD Y. KROUB
300 Cadman Plaza West, 12th Floor
Brooklyn, NY 11201
Telephone: 929/575-4175
929/575-4195 (fax)
edward@cml.legal

Attorneys for Plaintiff

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

                                                 x

HESHIE KATZ,                                     :   Civil Action No.:
                                                 :
                              Plaintiff,
                                                 :
                                                     COMPLAINT FOR VIOLATIONS OF THE
       vs.                                       :   FAIR DEBT COLLECTION PRACTICES
                                                     ACT
                                                 :
I.C. SYSTEM, INC.,
                                                 :

                               Defendant.        :
                                                     DEMAND FOR JURY TRIAL
                                                 :

                                                 x




 COMPLAINT FOR VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES
                              ACT
       Plaintiff Heshie Katz (“Plaintiff”) brings this action against Defendant I.C. System, Inc.

(“Defendant” or “I.C.”) (d/b/a IC System Collections) on an individual basis, and alleges based

upon Plaintiff’s personal knowledge, the investigation of counsel, and upon information and belief,

as follows:

                               PRELIMINARY STATEMENT
       1.      In 1977 Congress enacted Title 15 of the United States Code § 1692 et seq.,


                                                1
 Case 2:20-cv-09092-SDW-LDW Document 1 Filed 07/17/20 Page 2 of 6 PageID: 2




commonly referred to as the Fair Debt Collection Practices Act (“FDCPA”) in response to the

“abundant evidence of the use of abusive, deceptive, and unfair debt collection practices by many

debt collectors.” 15 U.S.C. § 1692(a). At that time, Congress was concerned that “abusive debt

collection practices contribute to the number of personal bankruptcies, to marital instability, to the

loss of jobs, and to invasions of individual privacy.” Id. Congress concluded that “existing laws

. . . [we]re inadequate to protect consumers,” and that “the effective collection of debts” does not

require “misrepresentation or other abusive debt collection practices.” 15 U.S.C. §§ 1692(b) & (c).

        2.      Congress explained that the purpose of the Act was not only to eliminate abusive

debt collection practices, but also to “ensure that those debt collectors who refrain from using

abusive debt collection practices are not competitively disadvantaged.” Id.; § 1692(e). After

determining that the existing consumer protection laws were inadequate, Congress gave consumers

a private cause of action against debt collectors who failed to comply with the Act. Id.; § 1692k.

        3.      In determining whether a collection letter violates the FDCPA, courts in the Third

Circuit apply the “least sophisticated consumer standard.” Jensen v. Pressler & Pressler, 791 F.3d

413, 418 (3d Cir. 2015). In applying this objective standard, it is not relevant whether the particular

debtor was confused by the communication that was received.

        4.      Under the least sophisticated consumer standard, a collection letter may violate the

FDCPA if a communication constitutes a deceptive means to collect an alleged debt. For instance,

communicating information which is known or which should be known to be false, including the

failure to communicate that a disputed debt is disputed. 15 U.S.C. § 1692e(8).

        5.      The FDCPA does not ordinarily require proof of an intentional violation, and is

considered a strict liability statute, whereby a single violation is sufficient to establish civil liability

against a debt collector.



                                                     2
Case 2:20-cv-09092-SDW-LDW Document 1 Filed 07/17/20 Page 3 of 6 PageID: 3




                                 JURISDICTION AND VENUE
       6.      The Court has jurisdiction over this action under 28 U.S.C. § 1331 and 15 U.S.C. §

1692k(d). If applicable, the Court also has pendent jurisdiction over the state law claims in this

action pursuant to 28 U.S.C. § 1367(a).

       7.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this

is where the Plaintiff resides and where a substantial part of the events or omissions giving rise to

the claim occurred.

                                            PARTIES
       8.      Plaintiff is a natural person and a resident of Passaic, New Jersey.

       9.      Plaintiff is a “Consumer” as defined by 15 U.S.C. § 1692(a)(3).

       10.     Upon information and belief, Defendant’s principal place of business is located at

444 Highway 96 E, Saint Paul, Minnesota 55127-2557. Upon information and belief, Defendant

is a company that uses the mail, telephone, and facsimile, and regularly engages in business, the

principal purpose of which is to attempt to collect debts alleged to be due another.

       11.     Defendant is a “debt collector,” as defined under the FDCPA under 15 U.S.C. §

1692a(6).

                                   STATEMENT OF FACTS
       12.     Some time on, or prior to, February 23, 2018 an alleged debt was incurred to

Hackensack Digestive Disease Associates (“HDDA”).

       13.     This alleged debt of $146.00 purportedly owed to HDDA arose out of a transaction

in which money, property, insurance or services, which are the subject of the transaction, are

primarily for personal, family or household purposes.

       14.     At some time prior to March 27, 2020, the alleged debt was purchased by, or

otherwise assigned to Defendant.


                                                 3
Case 2:20-cv-09092-SDW-LDW Document 1 Filed 07/17/20 Page 4 of 6 PageID: 4




        15.     In an effort to collect on this alleged debt, Defendant reported to nationwide credit

reporting agency TransUnion that the alleged debt of $146.00 was past due and placed for

collection.

        16.     On March 27, 2020, Plaintiff mailed a written dispute of the alleged debt to

TransUnion. The dispute letter was delivered to TransUnion on April 24, 2020.

        17.     Upon information and belief, Transunion notified Defendant about Plaintiff’s

dispute within five (5) business days of receiving Plaintiff’s dispute letter. Following receipt of

the dispute by TransUnion, Defendant failed to mark, or cause to be marked, the account as

disputed in Plaintiff’s consumer background reports.

        18.     As a result of Defendant’s failure, Plaintiff’s consumer background reports

continued to indicate that the account was past due and had been placed for collection, but not that

the account information had been disputed by the consumer.

        19.     Defendant’s failure to mark the collection account as disputed was material because

this impaired Plaintiff’s credit rating and his ability to obtain additional credit. As a result of these

false, deceptive and misleading practices, Plaintiff was harmed.

                                                COUNT I

          VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                                      15 U.S.C. § 1692e et seq.
        20.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

above herein with the same force and effect as if the same were set forth at length herein.

        21.     Defendant’s debt collection efforts attempted and/or directed towards Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

        22.     Pursuant to 15 U.S.C. § 1692e, a debt collector may not use any false, deceptive,

or misleading representation or means in connection with the collection of any debt.

                                                   4
Case 2:20-cv-09092-SDW-LDW Document 1 Filed 07/17/20 Page 5 of 6 PageID: 5




       23.    Pursuant to 15 U.S.C. § 1692e(8), a debt collector is prohibited from

“communicating or threatening to communicate to any person credit information which is known

or which should be known to be false, including failure to communicate that a disputed debt is

disputed.”

       24.    Defendant failed to mark the debt as disputed and Plaintiff was harmed.

              25.       By reason thereof, Defendant is liable to Plaintiff for judgment that

       Defendant's conduct violated § 1692e et seq. of the FDCPA, actual damages, statutory

       damages, costs and attorneys’ fees.

                                        PRAYER FOR RELIEF
       WHEREFORE, Plaintiff demands judgment against Defendant as follows:

       (a)    Awarding Plaintiff statutory damages;

       (b)    Awarding Plaintiff actual damages;

       (c)    Awarding Plaintiff costs of this action, including reasonable attorneys’ fees and

              expenses;

       (d)    Awarding pre-judgment interest and post-judgment interest; and

       (e)    Awarding Plaintiff such other and further relief as this Court may deem just and

              proper.

                                        JURY DEMAND

       Plaintiff demands a trial by jury.

DATED: July 17, 2020                         COHEN & MIZRAHI LLP


                                                           /s/ Edward Y. Kroub
                                                          EDWARD Y. KROUB




                                               5
Case 2:20-cv-09092-SDW-LDW Document 1 Filed 07/17/20 Page 6 of 6 PageID: 6




                                  300 Cadman Plaza West, 12th Floor
                                  Brooklyn, NY 11201
                                  Telephone: 929/575-4175
                                  929/575-4195 (fax)
                                  edward@cml.legal

                                  Attorneys for Plaintiff




                                     6
